Citation Nr: 0214812	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for eye 
symptoms including as due to an undiagnosed illness.

(The issues of entitlement to direct service connection for a 
disability of the lumbar spine variously diagnosed, including 
spina bifida occulta, degenerative disc disease, lumbar 
strain, thoracolumbar scoliosis and L5/S1 disc bulging with 
L5 nerve root compression; hearing loss, psychiatric 
disability variously diagnosed including anxiety state and 
adjustment disorder with mixed emotional features including 
memory loss; hearing loss, whether new and material evidence 
has been submitted to reopen a claim of service connection 
for a skin disorder, and an increased evaluation for tension 
headaches will be the subjects of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  He was deployed in the Southwest Asia theater of 
operations from January 26, 1991 to March 13, 1991 and 
received the Southwest Asia Service Medal.  

His periods of periods of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA) both prior to and 
following regular active duty have not been verified.  He was 
discharged from the Reserves in October 1998.  

The claims file contains a report of an August 1997 
unappealed rating decision wherein entitlement to service 
connection for an eye disorder including as due to an 
undiagnosed illness was denied.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in December 2000.

In a December 2000 rating decision the RO, in pertinent part 
for the purpose of the present determination, denied 
entitlement to service connection for an eye disorder 
manifested by decreased vision, claimed as eye symptoms due 
to undiagnosed illness.  

The previously denied claim of service connection for an eye 
disorder in the unappealed rating decision of August 1997, 
may only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103; Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the Board 
has recharacterized the issue on the title page.

The Board is undertaking additional development on the issues 
of entitlement to entitlement to service connection for a 
disability of the lumbar spine variously diagnosed, including 
spina bifida occulta, degenerative disc disease, lumbar 
strain and L5/S1 disc bulging with L5 nerve root compression; 
hearing loss; psychiatric disability variously diagnosed 
including adjustment disorder with mixed emotional features; 
whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disorder 
including as due to an undiagnosed illness; and an increased 
evaluation for tension headaches pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at  38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue. 

In April 2002, the veteran testified at a video-conference 
hearing at the RO before the undersigned Member of the Board 
sitting in Washington, DC.  The hearing transcript is on 
file.


FINDINGS OF FACT

1.  In an original rating decision of August 1997, the RO 
denied entitlement to service connection for vision problems, 
including as due to an undiagnosed illness.

2.  The evidence submitted since the August 1997 decision 
wherein the RO denied entitlement to service connection for 
vision problems, including as due to an undiagnosed illness 
does not bear directly and substantially upon the issue at 
hand, is essentially cumulative or duplicative, and by itself 
or in connection with the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the August 1987 decision wherein the 
RO denied the claim of entitlement to service connection for 
vision problems, including as due to an undiagnosed illness 
is not new and material, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 3.317, 3.156(a), 20.1103 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A July 1984 Army Reserve enlistment physical examination 
report shows a normal clinical evaluation of the eyes.  
Uncorrected distant vision was 20/20, bilaterally.  
Uncorrected near vision was 20/20 on the right and 20/25 on 
the left.  The veteran denied wearing glasses or contact 
lenses.  He noted being in excellent health.  

An August 1988 periodic Army Reserve physical examination 
report shows a normal clinical evaluation of the eyes.  
Uncorrected distant vision was 20/15, bilaterally.  
Uncorrected near vision was 20/30 on the right correctable to 
20/25 and 20/25 on the left correctable to 20/25.  The 
veteran noted wearing glasses or contact lenses.  He noted 
being in excellent health.  

A November 28, 1990 Army Reserve eye examination report shows 
corrected near and distant vision to 20/20, bilaterally.  
Assessment was compound hyperopic astigmatism.  

An October 1992 Army Reserve retention physical examination 
report shows a normal clinical evaluation of the eyes.  
Uncorrected distant vision was 20/25, bilaterally.  
Uncorrected near vision was 20/25 on the right correctable to 
20/20 and 20/25 on the left correctable to 20/20.  The 
veteran noted wearing glasses or contact lenses.  He noted 
being in good health.

A December 1996 periodic retention/promotion Army Reserve 
physical examination report shows a normal clinical 
evaluation of the eyes.  Uncorrected distant vision was 
20/25, bilaterally, corrected to 20/20..  Uncorrected near 
vision was 20/30, bilaterally corrected to 20/20.  The 
veteran noted wearing glasses or contact lenses.  He 
complained of memory loss, eye trouble including photophobia 
and skin problems due to service in the Gulf War.  He noted 
being in fair health.

A March 1996 VA Persian Gulf Registry examination report does 
not address vision.  

An October 1996 VA eye examination report showed normal 
uncorrected vision of 20/20, bilaterally.  Visual field 
testing was normal.  Final additional examination diagnosis 
was refractive error.  An incidental finding of epiphora was 
considered a normal variant.

A January 1997 letter from a VA medical Center (VAMC) 
referred to pertinent findings on the Persian Gulf Registry 
examination report and follow-up testing, but was silent as 
to the eyes.  

In an original rating decision of August 1997, the RO denied 
entitlement to service connection for vision problems, 
including as due to an undiagnosed illness.

Evidence received following the unappealed August 1997 RO 
rating decision consisted of voluminous VA and private 
medical evidence dating through 2000.  The veteran's eye 
problems were attributed to refractive error.

An October 1997 VA eye examination shows a diagnosis of mild 
refractive error, otherwise normal examination.  

An October 1998 VA eye examination report shows a diagnosis 
of refractive error.  

A September 1999 VA eye examination report shows a diagnosis 
of mild refractive error.  

An October 1999 VA neurology examination report showed no 
evidence of photophobia.  

A March 2000 statement from a private psychologist referred 
to treatment for an adjustment disorder with mixed emotional 
traits manifested by somatic complaints to include visual 
sensitivity to light.

In a March 2000 statement the veteran's brother recalled 
first noticing that the veteran had pertinently manifested 
eye problems in May 1991.

In an April 2000 statement a service comrade, CEW, generally 
recalled the veteran pertinently having physical changes 
after Desert Storm.

In an April 2000 statement the veteran's mother recalled the 
veteran having problems with watery eyes following his return 
from the Persian Gulf.  

In April 2002, the veteran testified at a video-conference 
hearing at the RO before the undersigned Member of the Board 
sitting in Washington, DC.  The hearing transcript is on 
file.  



The veteran's testimony primarily related to issues for which 
the Board is undertaking additional development.  However, 
with respect to the remaining issues, he essentially related 
an association between his visual problems and Gulf War 
service. 


Criteria

New and material evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. § 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).


If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the U. S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the CAVC ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  Thus, service connection may not be 
granted for defects of congenital, developmental or familial 
origin, absent superimposed disease or injury.  See 
VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury [but not disease] incurred 
or aggravated while performing INACDUTRA.  Active service is 
defined as including any period of inactive duty for training 
during which the claimant is disabled or died from an injury 
incurred or aggravated in line of duty. 
38 U.S.C.A. §§ 101(24), 1110, 1131. 

ACDUTRA is not considered active duty unless service 
connection is granted for a condition incurred during a 
period of ACDUTRA.  The presumption of soundness is not 
applicable to an individual who has served only on ACDUTRA 
and has not established any service-connected disability.  



An individual whose service consisted entirely of INACDUTRA 
may not be presumptively service connected for a disability 
unless he or she was otherwise disabled from an injury 
directly incurred in or aggravated during the period of 
INACDUTRA.  38 C.F.R. § 3.6(a),(d).


Persian Gulf Service

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

Effective November 9, 2001, the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established was 
extended to December 31, 2006.  66 Fed. Reg. 56,614 (November 
9, 2001) (to be codified as amended at 38 C.F.R. § 3.317).  
The revised regulation is as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  (3) For purposes of this section, disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  (c) Compensation shall not be paid 
under this section: (1) if there is affirmative evidence that 
an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  


(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 66 Fed. 
Reg. 56,614 (November 9, 2001) (to be codified as amended at 
38 C.F.R.  
§ 3.317).

The veteran's DD Form 214 shows that he was in the Southwest 
Asia theater of operations from January 1991 to March 1991 
and received the Southwest Asia Service Medal.  

He was, therefore, a "Persian Gulf veteran" by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War).  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. § 
3.317). 

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version more favorable will apply 
unless Congress provides otherwise or permits the Secretary 
to provide otherwise and the Secretary does so.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991). 

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or a 
new cause of action.


Importantly, the Board notes that while the veteran has not 
been formally apprised of the language of the new 
liberalizing regulation, remanding this case for appropriate 
consideration and discussion by the RO in a supplemental 
statement of the case would serve no useful purpose as the 
liberalizing regulation does not create a new basis for 
entitlement or a new cause of action as shown in the 
paragraphs below.  In any event, as will be seen below, the 
Board has determined that new and material evidence has not 
been submitted to reopen the previously denied claim, and 
direct service connection is not therefore being considered.


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in  Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  Bernklau v. Principi, No. 00-
7122 (Fed. Cir. May 20, 2002); see also Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi , 14 Vet. App. 280 (2001).

During the course of the appeal the RO gave the veteran 
notices of the information/medical evidence necessary to 
substantiate his claim.  The veteran submitted private 
medical evidence and statements in support of his claim.  In 
April 2002, the veteran testified at a video-conference 
hearing at the RO before the undersigned Member of the Board 
sitting in Washington, DC.  The hearing transcript is on 
file.

Moreover, the record include multiple reports of pertinent VA 
examinations and diagnostic work-ups regarding the issue on 
appeal.  The record presently consists of voluminous private 
and VA medical records with special examinations and 
pertinent medical opinions.  The extensive record provides a 
complete basis for determining the issue on appeal.  

In any event, the RO has on more than one occasion apprised 
the veteran of the provisions of the new VCAA, and has fully 
considered them in its adjudication of the his claim.  The 
foregoing, and well as the record in general contain notices 
which sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002) 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159). 


New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for vision problems, including as due to an undiagnosed 
illness which the RO denied in August 1997.  T

The Board points out that the very essence of a claim for 
undiagnosed illness is that there is no diagnosis to account 
for the symptomatology.  In this case the Board has 
considered the pertinent regulations including the provisions 
of 38 U.S.C.A. 
§ 1154(b); however, the voluminous private and VA medical 
records with diagnostic work-ups essentially attribute the 
veteran's vision problems to known diagnoses.  

The new evidence submitted associates the veteran's visual 
problems with diagnosed refractive error.  

In other words, there is no competent new and material 
medical evidence demonstrating that the veteran has objective 
indications of vision problems not developmental in nature 
that are due to an undiagnosed illness.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The evidence in support of the veteran's claim that he has 
vision problems due to an undiagnosed illness consists of his 
own contentions and other lay statements.  As a layman, 
however, he is not competent to provide evidence requiring 
medical expertise.  See Grottveit v. Brown, 5 Vet. App.

Overall, such added evidence does not bear directly and 
substantially on the specific issue at hand, and is either 
cumulative or redundant; and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The additional evidence is not both new and 
material.  Accordingly, the veteran's claim of entitlement to 
service connection for vision problems, including as due to 
an undiagnosed illness is not reopened.  38 C.F.R. 
§ 3.156(a).


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
vision problems, including as due to an undiagnosed illness, 
the appeal is denied 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

